The fact is found that it would, under the, circumstances of the case, be inequitable to decree specific performance of the contract.  This finding authorizes a dismissal of the bill.  2 Sto. Eq. Jur., ss. 750, 769; Eaton v. Eaton, 64 N.H. 493, 498; Eastman v. Plumer, 46 N.H. 464, 479.  A decree for specific performance is not a matter of right to which a party is entitled upon proof of the contract, but rests in the sound discretion of the court, which grants or withholds the relief according to all the circumstances of the case.  2 Sto. Eq. Jur., s. 742; Eastman v. Plumer, supra; Pickering v. Pickering, 38 N.H. 400, 407.
It is found that the consideration of the agreement was inadequate. The plaintiff contends that mere inadequacy of consideration does not authorize the court to refuse specific performance. The exercise of the discretion of the court to grant or withhold the relief of specific performance is the determination of a question of fact.  Eckstein v. Downing, 64 N.H. 248,259.  Upon this question the inadequacy of consideration is evidence.  It is said in Powers v. Hale, 25 N.H. 145, 151, that "although mere inadequacy of price, independent of other circumstances, is not of itself sufficient to set aside a transaction, yet it may induce the court to stay the exercise of its power to enforce the specific performance of a contract." This proposition is approved in Eastman v. Plumer, 46 N.H. 464, 479, and in effect in Eaton v. Eaton, 64 N.H. 493, citing Willard v. Tayloe, 8 Wall. 557, 567. *Page 444 
This view is not unsupported by other authorities.  It is also said that relief will not be refused on the ground of inadequacy of consideration alone, but will nevertheless be granted unless the inadequacy of consideration is so gross as to lead to a reasonable conclusion of fraud and mistake.  Bisp. Eq. s. 374,  Western R. R. v. Babcock, 6 Met. 346, 357; Park v. Johnson, 4 Allen 259, 266;  Lee  v. Kirby, 104 Mass. 420, 427; Seymour v. Delancy, 3 Cow. 445, — 15 Am. Dec., note 299, 301.
Whether the cases cited are in conflict need not now be considered, for the finding of a want of equity is made "under the circumstances of the case."  The conclusion of the trial court cannot be set aside if there was any competent evidence to sustain it, except under such circumstances as would authorize setting aside the verdict of a jury as against the weight of the evidence, i.e., that the result was produced by passion, partiality, or corruption, or that the trier of fact unwittingly fell into a plain mistake.  Colburn v. Groton, 66 N.H. 151, 153, 154.
In this case the evidence has been reported, and there is evidence aside from the inadequacy of price tending to show that the parties did not contract upon equal terms, and that the contract itself was the result of fraud, surprise, or mistake.  Lee v. Kirby, 104 Mass. 420, 428.  As there was evidence from which the conclusion of the trial court might have been reached within the rule as to the effect of inadequacy of consideration as claimed by the plaintiff, it is not material to consider whether his contention is or is not correct.
Exception overruled.
All concurred.